Title: To James Madison from George Joy, 25 March 1815
From: Joy, George
To: Madison, James


                    
                        13 Finsbury SquareLondon 25 March 1815
                        Dear sir,
                    
                    Of all the Events of this eventful period in which our lot is cast, that which has recently taken place is surely the most astonishing. To pretend not to be astounded at it would be an affectation of Stoicism beyond the Stupor of an American Indian. The Question of the Peace of Europe is as much afloat as ever; and how to speculate upon it, is really beyond all depth. The french military is everything; the People nothing; and the reflecting part of the nation, which never was very numerous, reduced by Events that have paralysed them, are placed in that ambiguous situation that one Knows not when or what to expect from them. The Memoir of Carnot indeed, which every one ought to read, would indicate that the Spirit of freedom is not quite extinct; but the vigorous pen of this Colossus of Republicanism shows you at the same time his despair of seeing a practical Government established according to the best theories; and he seems as much bitten by the mad Dog of martial fame as the vainest Coxcomb in the Army.
                    
                    The best thing that can be hoped from this movement is that, in the Auction for the Empire, the nation may be able to stipulate for those salutary Checks that will bridle the ambition of it’s Cheif; but unhappily here, as in the Case of Didius, it is the Army that conveys the Title; and if not in the same form, it is essentially their Emolument that is the Price of it.
                    I have heard that Mr Crawford has expressed much satisfaction at this Event, and from the same person who not long since gave me a very favorable report of his discretion and abilities. The first information was founded, among other things, upon personal intercourse; the last I presume is only an On dit, and I hope it is not true. What progress Mr: C. may have made with the Bourbons I know not. I have never heard any thing to contradict the assertion of their favorable dispositions, conveyed to him by Talleyrand; and they have hardly tricked him into the belief of the absence, all this time, of the Minister of foreign affairs. And if the great error of the King, in ascribing his Crown to the Prince Regent, have induced him to listen to the pretensions of Buonapartical influence, propagated here; I should hope that, at least, after the cordial manner in which the Duke of Wellington announced the peace to Mr: C, a different temper would prevail, whereas if it be true that Mr: C. is rejoiced at these disasters, they must have treated him as cavalierly as the Duke of Bassano. Mr Crawford, I am told, tho’ with much assiduity he has acquired a competant knowledge of the french language on paper since he came to Europe, cannot speak it. This is a great disadvantage. Undoubtedly a solid man without it, is better than a Jackanapes with nothing else; but I am surprized that a thing so useful and so easily acquired, is not more cultivated. Impostures and prejudices are frequently removed by personal intercourse which will not yield to written Correspondence, tho’ the mutual elucidations of both are better than either. At the present moment how useful it might be to urge propositions from the contending Parties to be sent to our Govt: for approval. For me, I have no hesitation to say that if I had any authority I would go to the Bourbon and bow to him, like an Infidel to the Statue of Jupiter Olympus, begging not to be forgotten if the ancien regime should be restored. And I even regret that I suffered myself to be dissuaded by Mr Gallatin
   * through Harris, not per se; for I never saw MrG. but once and then for less than a minute at Mr. Bayard’s Door.
 from publishing my Conciliator last summer, that I might have pointed to it as evidence, not made for the occasion, that we had been within an ace of making war upon this Animal, whom we have been pretended to have been aiding and assisting.
                    I regret for another reason that this work was not before the publick; since it now appears that in respect to the great and important question of Impressment, it could have done no harm. I am far from satisfied that it

would have done any good; but I am for trying all things. If the public attention could have been so excited; (and it might have been while the property Tax was […]over the people;) as to induce a Current of […] Enquiry into the true Case; that peste mig⟨ht⟩ possibly have been removed. ⟨Indeed the⟩ possibility might have been enhanced, if in ⟨addi⟩tion to such excitement I had received the authority I requested in the shape of Commissary of Prisoners to enable me to hold those familiar Conversations with official Characters from which I derived so much benefit at Copenhagen; and the success of which from the specimen I had with Dr: Adams before his departure for Ghent, and the evident Effect of my Letter to Lord Sidmouth on the subject of the detention, as prisoners, of the men impressed before the War, ought not to be despaired of. And here I must express my regret at the premature exposure of the Instructions upon this point, whereby they must have been in the hands of the British Commissioners before it was settled. I have only time to add that I am always, most truly Dear sir, Your friend & servt.
                    
                        
                            Geo: Joy
                        
                    
                